Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-20 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites “substantially coplanar” and “substantially perpendicular”.  The Applicant has not given a special definition as to what they mean by “substantially” coplanar/perpendicular.  Either the items are coplanar (vertically or horizontally) or not, and perpendicular or not.  Claims 15-20, 30 and 31 inherit these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (US 2012/0193779 A1 now US 8,604,615 B2) in view of Kawasaki et al. (Kawasaki) (US 2015/0262989 A1).
In regards to claim 9, Lee (Figs. 9, 11 and associated text and items) discloses a semiconductor structure, comprising: a first die (item 20), comprising a first substrate (item 20); a second die (item 10), having a surface (top surface of item 10), a first portion (portion that is the same length as item 20) of the surface (top surface of item 10) bonded to the first die (item 20) and comprising a second substrate (item 11); a first encapsulating material (item 29), encapsulating the first die (item 20) and in direct contact with a second portion (portion not covered by item 20) of the surface of the second die (top surface of item 10); and a protection layer (item 28), disposed on a sidewall of the first substrate (item 20) and between the first substrate (item 20) and the first encapsulating material (item 29), wherein a material of the protection layer (item 28, paragraph 58) is different from materials of the second substrate (item 11 of item 10, paragraph 50) and the first encapsulating material (item 29, paragraphs 61, 62), and a redistribution circuit structure (item 100), wherein the second die (item 10) is disposed between the first die (item 20) and the redistribution structure (item 100).
Lee does not specifically disclose a first bonding dielectric and a first bonding pad in the first bonding dielectric; a second bonding dielectric bonded to the first bonding dielectric layer and a second bonding pad disposed in in the first (second) bonding dielectric layer and bonded to the first bonding pad.
Kawasaki (Figs. 1A, 1B and associated text) discloses a first bonding dielectric layer (item 15) and a first bonding pad (pad connected to item 21, shown but not labeled in Fig. 1B) in the first bonding dielectric; a second bonding dielectric layer (item15) bonded to the first bonding dielectric layer (item15) and a second bonding pad (pad connected to item 21, shown but not labeled in Fig. 1B) disposed in in the first (second) bonding dielectric layer (item 15) and bonded to the first bonding pad (pad connected to item 21, shown but not labeled in Fig. 1B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lee with the teachings of Kawasaki for the purpose of protection, a bond and electrical connection.
Lee as modified by Kawasaki discloses a protection layer (item 28, Lee) disposed on the sidewalls of the first substrate (item 20, Lee)  and the first bonding dielectric layer (item 15, Kawasaki) and the protection layer (item 28, Lee) is in direct contact with the second bonding dielectric layer (item 15, Kawasaki).
In regards to claim 10- 12, Lee (Figs. 9, 11 and associated text and items) discloses the Applicant’s claimed invention.

Claim 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (US 2012/0193779 A1 now US 8,604,615 B2) in view of over (KR 101800440 B1).
In regards to claim 14, Lee (Figs. 9, 11 and associated text and items) discloses a semiconductor structure (items 302, 304), comprising: a first die (item 20), comprising a first substrate (item 20); a second die (item 10), bonded to the first die (item 20) along a first (vertical) direction and in direct contact with a first surface (bottom surface of item 20) of the first die (item 20) and comprising a second substrate (item 11); a protection layer (item 28), disposed on a sidewall of the first substrate (item 20); and a first encapsulating material (item 29) encapsulating the first die (item 20) and the protection layer (item 28), wherein a material of the protection layer (item 28, paragraph 58) is different from material of the first encapsulating material (item 29, paragraphs 61, 62), a first surface (item 28a) of the protection layer (item 28) is substantially coplanar with the first surface (item 21a) of the first die (item 20) along a second direction (horizontally) substantially perpendicular to the first direction (vertically) and a second surface (bottom surface of item 28) opposite to the first surface (item 28a) of the protection layer (item 28) is substantially coplanar with a first surface (bottom surface of item 29) of the first encapsulating material (item 29) along the second direction (horizontally).
Lee does not specifically disclose a protection layer continuously disposed on a sidewall and a second surface opposite to the first surface of the first die; and a first encapsulation mater
KR 101800440 B1 (Figs. 2a, 4-14 and associated text and items) discloses. a protection layer (item 50) continuously disposed on a sidewall and a second surface opposite to the first surface of the first die (item 7); and a first encapsulation material (item 59) encapsulating the first die and a sidewall of the protection layer (item 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lee with the teachings of KR 101800440 B1  for the purpose of protection.
In regards to claim 15-20, Lee (Figs. 9, 11 and associated text and items) discloses the Applicant’s claimed invention.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (KR 101800440 B1) in view of Lee et al. (Lee) (US 2012/0193779 A1 now US 8,604,615 B2) in view of Kawasaki et al. (Kawasaki) (US 2015/0262989 A1).
In regards to claim 9, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) discloses a semiconductor structure, comprising: a first die (items 7), comprising a first substrate (item 7); a second die (items 2 plus 3 plus 4), having a surface, a first portion of the surface bonded to the first die (item 7) and comprising a second substrate (items 2plus 3 plus 4); a first encapsulating material (item 59), encapsulating the first die (item 7) and in direct contact with a second portion of the surface of the second die (items 2 plus 3 plus 4),; and a protection layer (item 50), disposed on a sidewall of the first substrate (item 7) and between the first substrate (item 7) and the first encapsulating material (item 59), but does not specifically disclose wherein a material of the protection layer (item 50) is different from materials of the second substrate (items 2 plus 3 plus 4) and the first encapsulating material (item 152), and a redistribution circuit structure, wherein the second die is disposed between the first die and the redistribution structure.
Lee (Figs. 9, 11 and associated text) discloses wherein a material of the protection layer (item 28, paragraph 58) is different from materials of the second substrate (item 11 of item 10, paragraph 50) and the first encapsulating material (item 29, paragraphs 61, 62), and a redistribution circuit structure (item 100), wherein the second die (item 10) is disposed between the first die (item 20) and the redistribution structure (item 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of KR 101800440 B1 with the redistribution circuit structure of Lee for the purpose of connecting to other devices outside of semiconductor device (item 302, paragraph 83).
	It would have also been obvious to modify the invention to include a protection layer made of a different material than the second substrate and the first encapsulating material for the purpose of protection, etch selectivity and coefficient of thermal expansion (paragraph 61), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
KR 101800440 B1  as modified by Lee does not specifically disclose a first bonding dielectric and a first bonding pad in the first bonding dielectric; a second bonding dielectric bonded to the first bonding dielectric layer and a second bonding pad disposed in in the first (second) bonding dielectric layer and bonded to the first bonding pad.
Kawasaki (Figs. 1A, 1B and associated text) discloses a first bonding dielectric layer (item 15) and a first bonding pad (pad connected to item 21, shown but not labeled in Fig. 1B) in the first bonding dielectric; a second bonding dielectric layer (item15) bonded to the first bonding dielectric layer (item15) and a second bonding pad (pad connected to item 21, shown but not labeled in Fig. 1B) disposed in in the first (second) bonding dielectric layer (item 15) and bonded to the first bonding pad (pad connected to item 21, shown but not labeled in Fig. 1B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lee with the teachings of Kawasaki for the purpose of protection, a bond and electrical connection.
KR 101800440 B1 as modified by Lee and  Kawasaki discloses a protection layer (item 28, Lee) disposed on the sidewalls of the first substrate (item 20, Lee)  and the first bonding dielectric layer (item 15, Kawasaki) and the protection layer (item 28, Lee) is in direct contact with the second bonding dielectric layer (item 15, Kawasaki).
In regards to claim 10, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) does not specifically disclose wherein the first substrate (item 7) and the second substrate (items 2 plus 3 plus 4) are silicon substrates.
	It would have been obvious to modify the invention to include substrates made of the same material for the purpose convenience and design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 11, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) does not specifically disclose wherein the material of the protection layer (item 50) comprises silicon oxide, silicon nitride or combinations thereof.
	It would have been obvious to modify the invention to include a protection layer comprising silicon oxide, silicon nitride or combinations thereof for the purpose of protection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 12, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) discloses wherein the protection layer (item 50) is in direct contact with the first substrate (item 7).
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (KR 101800440 B1) in view of Lee et al. (Lee) (US 2012/0193779 A1 now US 8,604,615 B2).
In regards to claim 14, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) discloses a semiconductor structure, comprising: a first die (item 7), comprising a first substrate (item 7); a second die (items 2 plus 3 plus 4), bonded to the first die (item 7) along a first (vertical) direction and in direct contact with a first surface (bottom surface of item 7) of the first die (item 7) and comprising a second substrate (items 2 plus 3 plus 4); a protection layer (item 50) continuously disposed on a sidewall and a second surface opposite to the first surface of the first die (item 7); a first encapsulating material (item 59) encapsulating the first die (item 7) and a sidewall of the protection layer (item 50), and a first surface (bottom surface of item 50) of the protection layer (item 50) is substantially coplanar with the first surface (bottom surface of item 7) of the first die (item 7) along a second (horizontal) direction substantially perpendicular to the first (vertical) direction; and a redistribution circuit structure (items 9 plus 43, 9 plus 43A, 9 plus 48 plus 49) over the first die (item 7) and the second die (items 2 plus 3 plus 4), but does not specifically disclose wherein a material of the protection layer (item 50) is different from a material of the first encapsulating material (item 59), and a second surface opposite to the first surface of the protection layer is substantially coplanar with a first surface of the first encapsulating material along the second direction.
Lee (Figs. 9, 11 and associated text) discloses wherein a material of the protection layer (item 28, paragraph 58) is different from material of the first encapsulating material (item 29, paragraphs 61, 62), and a first surface (item 28a) of the protection layer (item 28) is substantially coplanar with the first surface (item 21a) of the first die (item 20) along a second direction (horizontally) substantially perpendicular to the first direction (vertically) and a second surface (bottom surface of item 28) opposite to the first surface (item 28a) of the protection layer (item 28) is substantially coplanar with a first surface (bottom surface of item 29) of the first encapsulating material (item 29) along the second direction (horizontally).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of KR 101800440 B1 with teachings of Lee for the purpose of protection, etch selectivity and coefficient of thermal expansion (paragraph 61) and design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 15, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) discloses wherein the protection layer (item 50) is in direct contact with the first substrate (item 7).
In regards to claim 16, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) discloses wherein the first surface (bottom surface of item 50) of the protection layer (item 50) is substantially flush with a surface (bottom or side surface of item 59) of the first encapsulating material (items 59) along a second (horizontal) direction.
In regards to claims 17, KR 101800440 B1 does not specifically disclose comprising a second encapsulating material encapsulating the first die and the second die, wherein the first encapsulating material is disposed between the second encapsulating material and the protection layer.
In regards to claim 17, Lee (Figs. 9, 11 and associated text and items) discloses further comprising a second encapsulating material (item 220) encapsulating the first die (item 20) and the second die (item 10), wherein the first encapsulating material (item 29) is disposed between the second encapsulating material (item 220) and the protection layer (item 28).
In regards to claim 18, Lee (Figs. 9, 11 and associated text and items) discloses wherein the second surface (bottom surface of item 28) of the protection layer (item 28) is substantially flush with the first surface (bottom surface of item 29) of the first encapsulating material (item 29) and a surface (side surface of item 220) of the second encapsulating material (item 220) along the second direction (horizontally).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of KR 101800440 B1 with teachings of Lee for the purpose of protection, etch selectivity and coefficient of thermal expansion (paragraph 61).
In regards to claim 19, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) discloses wherein the first encapsulating material (item 50) is in direct contact with the second die (items 2 plus 3 plus 4).
In regards to claim 20, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) does not specifically disclose wherein a material of the protection layer (item 50) is different from a material of the second substrate (items 2 plus 3 plus 4).
	Allowable Subject Matter
Claims 21-25, 27 and 29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        October 18, 2022